DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIRCRAFT SLAT INCLUDING ANGLED OUTBOARD EDGE.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lacy (US 7357358) in view of Cerne (US 8408499).

Regarding claim 1, Lacy teaches a slat (#205) for an aircraft wing (#220), comprising: 
a leading edge defining a leading edge line connecting forward-most points of the slat and extending between an inboard end and an outboard end (#211); 
a trailing edge defining a trailing edge line connecting aft-most points of the slat, extending between the inboard end and the outboard end, and being disposed a chord distance from the leading edge in a hingewise direction (#212), 
the leading edge line and the trailing edge line defining a slat plane (#213), the chord distance between the leading edge and the trailing edge extending normal to the leading edge, the chord distance being measured along the slat plane (#207); 
an inboard edge extending from the leading edge to the trailing edge (#705a, Fig. 7); and 
an outboard edge extending from the leading edge to the trailing edge (#705a, Fig. 7), the outboard edge comprising: 
a first side portion extending from the leading edge to an intermediate point between the leading edge and the trailing edge (#705a, Fig. 7), a projection of the first side portion onto the slat plane defining a first side line (Fig. 7), and 
Lacy does not appear to specifically disclose a second side portion extending to the trailing edge, it appears to teach the second side as the trailing edge. 
However, Cerne is in the field of wing control surface assemblies (abstract) and teaches a second side portion extending from the intermediate point to the trailing edge, a projection of the second side portion onto the slat plane defining a second side line (see annotated figure 2 below), 
the second side line being disposed at a first angle to the first side line and at a second angle to the leading edge line, the second side line extending toward the inboard edge as it extends toward the trailing edge (see annotated figure 2 below). 


    PNG
    media_image1.png
    591
    536
    media_image1.png
    Greyscale


Regarding claim 2, Lacy, as modified, teaches the slat according to claim 1, Lacy further teaches wherein the first side line is a straight line (Fig. 7, #705b outboard edge near front).



Regarding claim 4, Lacy, as modified, teaches the slat according to claim 1, Lacy further teaches wherein the first side line extends for 60% or less of the chord distance (“chord distance”: #707a; Fig. 7). Although Lacy is silent to the percentage of the chord distance which the lines extend, It would have been obvious to one of ordinary skill in the art before the effective filing date to make this value 60% or less of the chord distance, as there is no criticality shown for this value (Specification: paragraph [26]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 5, Lacy, as modified, teaches the slat according to claim 1, Lacy further teaches wherein the first side line extends for at least 40% of the chord distance (“chord distance”: #707a; Fig. 7). Although Lacy is silent to the percentage of the chord distance which the lines extend, It would have been obvious to one of ordinary skill in the art before the effective filing date to make this value at least 40% of the chord distance, as there is no criticality shown for this value (Specification: paragraph [59]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 6, Lacy, as modified, teaches the slat according to claim 1, Lacy further teaches wherein: the first side line is perpendicular to the leading edge line (Fig. 7, #705b outboard edge near front); and the first angle and the second angle are complementary angles (inherent when trailing and leading edges are parallel; “constant leading edge device chord length”: column 7, lines 36-44).



Regarding claim 8, Lacy, as modified, teaches the slat according to claim 1, Lacy further teaches wherein the second angle is less than 45 degrees (Fig. 7). Although Lacy appears to be silent to the angle of the tapering, It would have been obvious to one of ordinary skill in the art before the effective filing date to make this value less than 45 degrees, as there is no criticality for this value (in combination with claim 7, all angles are considered), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 9, Lacy, as modified, teaches the slat according to claim 1, Lacy further teaches wherein a projection of the inboard edge onto the slat plane is parallel to the line extending normal to the leading edge (Fig. 7, #705b outboard edge near front).

Regarding claim 10, Lacy, as modified, discloses the slat according to claim 1, and Lacy further teaches wherein the slat is an outboard-most slat of the aircraft wing (Fig. 7, #705b angled back edge).

. 

Claims 12-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lacy (US 7357358) in view of Cerne (US 8408499) and Edmond (US 9090341).

Regarding claim 12, Lacy teaches a wing assembly comprising: 
a wing body (#220); 
a slat (#205) movably connected to the wing body (Fig. 2), the slat comprising: 
a leading edge defining a leading edge line connecting forward-most points of the slat and extending between an inboard end and an outboard end (#211); 
a trailing edge defining a trailing edge line connecting aft-most points of the slat, extending between the inboard end and the outboard end, and being disposed a chord distance from the leading edge in a hingewise direction (#212), 
the leading edge line and the trailing edge line defining a slat plane (#213), the chord distance between the leading edge and the trailing edge extending normal to the leading edge, the chord distance being measured along the slat plane (#207); 
an inboard edge extending from the leading edge to the trailing edge (#705a, Fig. 7); and
an outboard edge extending from the leading edge to the trailing edge (#705a, Fig. 7), the outboard edge comprising: 

Lacy does not appear to specifically disclose a second side portion extending to the trailing edge, it appears to teach the second side as the trailing edge. 
However, Cerne is in the field of wing control surface assemblies (abstract) and teaches a second side portion extending from the intermediate point to the trailing edge, a projection of the second side portion onto the slat plane defining a second side line (see annotated figure 2), 
the second side line being disposed at a first angle to the first side line and at a second angle to the leading edge line, the second side line extending toward the inboard edge as it extends toward the trailing edge (see annotated figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lacy to include the second side portion extending to the trailing edge of Cerne. Doing so would optimize the configuration of the assembly with respect to the shape of the wing. 
Lacy does not appear to teach a winglet. Edmond teaches a winglet (#108) connected to a tip of the wing body (column 2, lines 37-41). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lacy to include the winglets of Edmond, as winglets are well known in the art. Doing so would help decrease the strength of wingtip vortices on the wing.

Regarding claim 13, Lacy, as modified, teaches the wing assembly according to claim 12, Lacy further teaches wherein the first side line is a straight line (Fig. 7).



Regarding claim 15, Lacy, as modified, teaches the wing assembly according to claim 12, Lacy further teaches wherein the first side line extends for 60% or less of the chord distance (“chord distance”: #707a; Fig. 7). Although Lacy is silent to the percentage of the chord distance which the lines extend, It would have been obvious to one of ordinary skill in the art before the effective filing date to make this value 60% or less of the chord distance, as there is no criticality shown for this value (Specification: paragraph [26]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 16, Lacy, as modified, teaches the wing assembly according to claim 12, Lacy further teaches wherein the first side line extends for at least 40% of the chord distance (“chord distance”: #707a; Fig. 7). Although Lacy is silent to the percentage of the chord distance which the lines extend, It would have been obvious to one of ordinary skill in the art before the effective filing date to make this value at least 40% of the chord distance, as there is no criticality shown for this value (Specification: paragraph [59]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17, Lacy, as modified, teaches the wing assembly according to claim 12, Lacy further teaches wherein: the first side line is perpendicular to the leading edge line (Fig. 7); and the first 

Regarding claim 18, Lacy, as modified, teaches the wing assembly according to claim 12, Lacy further teaches wherein the second angle is at least 45 degrees (Fig. 7). Although Lacy appears to be silent to the angle of the tapering, It would have been obvious to one of ordinary skill in the art before the effective filing date to make this value at least 45 degrees, as there is no criticality for this value (in combination with claim 19, all angles are considered), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 19, Lacy, as modified, teaches the wing assembly according to claim 12, Lacy further teaches wherein the second angle is less than 45 degrees (Fig 7). Although Lacy appears to be silent to the angle of the tapering, It would have been obvious to one of ordinary skill in the art before the effective filing date to make this value less than 45 degrees, as there is no criticality for this value (in combination with claim 18, all angles are considered), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 20, Lacy, as modified, teaches the wing assembly according to claim 12, Lacy further teaches wherein a projection of the inboard edge onto the slat plane is parallel to the line extending normal to the leading edge (Fig. 7).

.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferrari (US 8118265) shows an angled flap on the inboard side of an aircraft wing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                         

/BRADY W FRAZIER/Examiner, Art Unit 3647